UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4663

WALTER B. JONES,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Malcolm J. Howard, District Judge.
(CR-95-184)

Argued: October 3, 1997

Decided: April 21, 1998

Before WIDENER and MOTZ, Circuit Judges, and MICHAEL,
Senior United States District Judge for the
Western District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: George Alan DuBois, Assistant Federal Public Defender,
Raleigh, North Carolina, for Appellant. Anne Margaret Hayes, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.
ON BRIEF: Janice McKenzie Cole, United States Attorney, Cynthia
E. Tompkins, Assistant United States Attorney, Raleigh, North Caro-
lina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

On April 22, 1996, Walter B. Jones was convicted of possession
with intent to distribute marijuana, possession with intent to distribute
cocaine and aiding and abetting, in violation of 21 U.S.C. § 841(a)(1)
and 18 U.S.C. § 2. Prior to trial, Jones filed a motion to suppress the
drugs that police discovered in the vehicle he was driving at the time
of his arrest.1 Concluding that the police officers had probable cause
to search the car, the district court denied defendant's motion to sup-
press. Denial of the suppression motion is the sole issue on appeal,
and we affirm.

I.

The facts as found by the magistrate judge and as adopted by the
district court are supported by the record. The record shows that on
May 8, 1995, Officer Jerry Shoe of the Wilson, North Carolina police
department received an anonymous telephone call. The caller indi-
cated that Jones and Evans had left Wilson en route to an unknown
Jamaican club in Raleigh, North Carolina where they planned to pick
up a large amount of cocaine. The caller stated that Jones and Evans
would be returning to Wilson from Raleigh at approximately 11:00
p.m. that evening. The caller advised that the two men would be trav-
eling in a white Mercedes and that the defendants probably would
carry the drugs in the trunk of the car. The tipster also provided other
details about the car and its occupants.
_________________________________________________________________
1 The passenger in the car, Gregory L. Evans, also made a motion to
suppress which was denied by a separate order of the district court.
Evans' case was deconsolidated on appeal and has been decided by this
court in an unpublished opinion. United States v. Evans, 121 F.3d 701
(4th Cir. 1997) (table).

                     2
After receiving the tip, the police department set up a surveillance
operation on Highway 264, a road connecting Wilson and Raleigh. At
approximately 11:00 p.m., the officers stopped a white Mercedes that
matched the information provided by the caller. Officer Shoe recog-
nized the passenger as Evans. After corroborating information from
the anonymous tip, the police conducted a K-9 search of the Mer-
cedes. The officers discovered approximately 474 grams of crack
cocaine and approximately 1,193 grams of marijuana in the trunk and
arrested Jones and Evans. Jones pleaded not guilty and filed a motion
to suppress the drugs discovered in the Mercedes on the grounds that
the police did not have probable cause to search the car. Following
a hearing on Jones's motion to suppress, the magistrate judge con-
cluded that the officers had probable cause to search the car and rec-
ommended that Jones's motion be denied. The district court adopted
the magistrate judge's recommendations and denied Jones's motion to
suppress. At trial, the defendant was convicted of all charges. Defen-
dant now appeals the district court's denial of his motion to suppress.

II.

As no issue of fact is presented, the district court's Fourth Amend-
ment probable cause determination is a question of law that we
review de novo. United States v. Wilhelm , 80 F.3d 116, 118 (4th Cir.
1996). In Illinois v. Gates, 462 U.S. 213, 234 (1983), the Supreme
Court adopted a totality of the circumstances approach for probable
cause analysis. Under this approach, a court must consider "whether,
given all the circumstances . . . including the`veracity' and `basis of
knowledge' of persons supplying hearsay information, there is a fair
probability that contraband or evidence of a crime will be found in a
particular place." Gates, 462 U.S. at 238. The courts also have noted
the importance of police corroboration of information provided by
anonymous tipsters. Gates, 462 U.S. at 241-43; see also United States
v. Laylor, 996 F.2d 1578, 1581 (4th Cir.) (recognizing value of cor-
roboration of "innocent" details of tip), cert. denied, 510 U.S. 983
(1993); United States v. Miller, 925 F.2d 695, 698 (4th Cir.) (noting
importance of corroboration, but explaining that police officers are
not required to conduct independent investigations to corroborate
tips), cert. denied, 502 U.S. 833 (1991).

                    3
In the present case, the magistrate judge found that, prior to stop-
ping the Mercedes, the police officers knew and corroborated the fol-
lowing information provided by the anonymous tipster:

          (1) Evans did not have a driver's license; (2) Evans was
          known to be a drug dealer; (3) the car was white; (4) the car
          was a Mercedes; (5) the car had expensive tires and rims;
          (6) the car was travelling eastbound, from the direction of
          Raleigh; (7) the car was travelling on U.S. 264; (8) the car
          had a North Carolina license plate, with the first three letters
          "GTP;" (9) the car was driving into Wilson; and (10) the car
          arrived in Wilson at about 11 p.m.

The magistrate also found that one of the officers knew that Raleigh
was a source city for drugs entering Wilson. See Gates, 462 U.S. at
243 (noting value of this type of knowledge). The district court con-
cluded that the magistrate judge's proposed findings of fact supported
a probable cause determination and thus adopted the magistrate
judge's recommendation to deny the suppression motions. We are of
opinion that the detailed information provided by the anonymous tip-
ster coupled with the degree of police corroboration is sufficient to
support a finding of probable cause to search defendant's vehicle.

Moreover, the number of facts known and corroborated by the offi-
cers at the time of the stop established, at a minimum, reasonable sus-
picion sufficient to justify an investigatory stop. Alabama v. White,
496 U.S. 325, 330 (1990); Terry v. Ohio, 392 U.S. 1, 30-31 (1968).
Then, prior to searching the car, the police officers identified the per-
sons traveling in the car as Jones and Evans and verified that the men
were traveling from Raleigh. The corroboration of these additional
facts was sufficient to elevate the officers' reasonable suspicion to the
level of probable cause. Thus, the officers did not violate the Fourth
Amendment in searching the vehicle. See Chambers v. Maroney, 399
U.S. 42, 48 (1970) (holding that Fourth Amendment permits warrant-
less search of vehicle when police officers have probable cause to
believe that the contents of the vehicle offend against the law).

We are of opinion that the facts related above are sufficient to
establish probable cause, and that the order of the district court deny-
ing the motion to suppress is free from error.

                     4
The judgment of the district court is accordingly

AFFIRMED.2
_________________________________________________________________
2 The government also asserts that the search of the automobile was
justified by Jones's consent to the search. The district court did not rely
on this theory in denying Jones's motion to suppress. Because we uphold
the constitutionality of the officers' search on probable cause grounds,
we need not address the government's consent argument.

                    5